 
 
I 
111th CONGRESS
1st Session
H. R. 4162 
IN THE HOUSE OF REPRESENTATIVES 
 
December 1, 2009 
Mr. Olson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Water Resources Development Act of 2000 to make permanent the authority of the Secretary of the Army to accept and expend funds contributed by non-Federal public entities to expedite the evaluation of permits under the jurisdiction of the Department of the Army. 
 
 
1.Funding to process permitsSection 214 of the Water Resources Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594; 117 Stat. 1836; 119 Stat. 2169; 120 Stat. 318; 120 Stat. 3197; 121 Stat. 1067) is amended by striking subsection (c).   
 
